                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION


    UNITED STATES OF AMERICA                     :
                                                 :
                                                 :
                                                 :
    v.                                           :
                                                 :
    MICHAEL JACKSON                              :          CIVIL ACTION NO.
         Defendant                               :          1:16-CR-427-AT
                                                 :
                                                 :


                                            ORDER

         Presently before the Court is the Magistrate Judge’s Report and

Recommendation (“R&R”) [Doc. 1095], recommending denial of Defendant

Michael Jackson’s Motion to Suppress All Evidence Collected Pursuant to the

Stored Communications Act [Doc. 608] and Order denying Defendant’s Motion for

Bill of Particulars [Doc. 609]1. As Defendant did not perfect his Motion to Suppress

All Evidence Collected Pursuant to the Stored Communications Act [Doc. 608], the

Magistrate Judge deemed that motion abandoned, or alternatively, determined that

the unperfected motion should be denied on the merits. Therefore, the Magistrate

Judge recommended that the motion to suppress be denied as well as ordered the



1The concluding paragraph of the R&R references Defendant Riley’s Motion for Bill of Particulars
[Doc. 610] as opposed to Mr. Jackson’s Motion [Doc. 609], the latter of which is clearly the subject
of the Magistrate Judge’s Order [Doc. 1095]. This is clearly a simple scrivener’s error.
denial of the Motion for Bill of Particulars. (Doc. 1095 at 1, fn. 1.) The Defendant

filed objections to the Order denying his Motion for a Bill of Particulars contained

within the R&R [Doc. 1113, 1095] but not to the Magistrate Judge’s

recommendation as to the denial of the motion to suppress. In short, Defendant’s

Objections solely address the portion of the R&R that contain an Order denying

Defendant Jackson’s Motion for a Bill of Particulars [Doc. 609].

      A district judge has broad discretion to accept, reject, or modify a magistrate

judge’s proposed findings and recommendations. United States v. Raddatz, 447 U.S.

667, 680 (1980). Pursuant to 28 U.S.C. § 636(b)(1), the Court reviews any non-

objected to portion on a “clearly erroneous” standard.      The Court accordingly

reviews the portion of the Magistrate Judge’s R&R regarding the unperfected

suppression motion to which no objections were filed on a clearly erroneous

standard. Therefore, in accordance with 28 U.S.C. § 636(b)(1) and Rule 59 of the

Federal Rules of Criminal Procedure, the Court has reviewed the Magistrate Judge's

Recommendation as to Defendant Jackson’s Motion for Suppression [Doc. 608] for

clear error and finds none.

      The Magistrate Judge’s Order denying Defendant’s Motion for a Bill of

Particulars is not case-dispositive. Thus, pursuant to Rule 59 of the Federal Rules

of Criminal Procedure, the Court considers Defendant’s timely objections and must




                                         2
modify or set aside any part of the Magistrate Judge’s Order that is contrary to law

or clearly erroneous.2

       Defendant contends that the Indictment in this case fails to give him requisite

notice of the particular criminal acts that he is personally accused of and fails to

properly advise him of the specifics of the crimes alleged. Defendant also contends

that the Indictment fails to identify the specific overt acts relied upon as grounds for

the enhanced sentencing sought in the Indictment. Specifically, the Defendant

argues that the Indictment is insufficient to advise him regarding the full range of

salient facts and actions upon which he personally may be held criminally liable or

receive aggravated sentencing, and he argues he is entitled to information concerning

the predicate acts underlying the formation of the Nine Trey Gangsters and the

alleged roles of all conspiracy participants and all overt acts committed.

       The Magistrate Judge addressed each of the categories of alleged pleading

insufficiencies raised by Defendant. The Court agrees with the Magistrate Judge’s

factual and legal analysis of the sufficiency of the Indictment’s allegations, with one

qualification. The Magistrate Judge considered the breadth of discovery made

available in the course of his analysis. Defendant argues that the discovery in this

case is too massive to provide tailored guidance regarding the Indictment’s



2In the event Defendant might contend that the Court should have reviewed his motion and the
Magistrate Judge’s Order de novo (as part of an R&R), the Court has also conducted a de novo
review.

                                             3
allegations. In this connection, the Court takes note of Defendant’s argument in

footnote 1 of his objection – and the actual possibility of confusion as to whether

information alleged in overt acts 95-96 is connected to the information alleged or

associated with overt acts 98-99. Thus, “Mr. Jackson asserts it isn’t clear that the

overt acts are related or that they even involve the same intended target, or that

anyone was actually killed.” Discovery may likely have addressed this purported

lack of clarity. Accordingly, the Government is DIRECTED to identify by letter

transmission to Defendant’s counsel the specific documents (by identifying number)

in discovery that are responsive to the query or concern posed by Defendant Jackson.

If such identified discovery and Governmental counsel cannot provide clarification,

Defendant may request supplemental relief addressing this specific circumstance.

      In summary, the Court OVERRULES Defendant’s objections [Doc. 1113],

ADOPTS the Magistrate Judge’s R&R [Doc. 1095], DENIES defendant’s Motion

to Suppress All Evidence Collected Pursuant to the Stored Communications Act

[Doc. 608], and AFFIRMS AND ADOPTS the Magistrate Judge’s Order denying

Defendant’s Motion for Bill of Particulars [Doc. 609] subject to the qualifying

condition described above.




                                         4
IT IS SO ORDERED this 12th day of December, 2019.



                              ___________________________________
                              AMY TOTENBERG
                              UNITED STATES DISTRICT JUDGE




                              5
